United States Court of Appeals
                     For the First Circuit


No. 04-2409

           AIR LINE PILOTS ASSOCIATION, INTERNATIONAL,

                      Plaintiff, Appellee,

                               v.

        GUILFORD TRANSPORTATION INDUSTRIES, INC., ET AL.,

                     Defendants, Appellants.


                          ERRATA SHEET

     The opinion of this Court issued on February 28, 2005 is
corrected as follows:

     On page 28, line 12, change "FLA" to "RLA"